 In the MatterofKEYSTONEMFG.Co.AndUNITEDToy&NOVELTYWORKERS LOCAL INDUSTRIAL UNIONNo.538,AFFILIATED WITH THEC.I.O.In the Matter Of KEYSTONE MANUFACTURING COMPANYandUNITEDTOY AND NOVELTY WORKERS LOCALINDUSTRIALUNION No. 538 OFTHE C. I. O.Cases Nos.C-380 and8-599, respectivelyORDER PERMITTINGWITHDRAWALOF PETITIONJanuary5, 1940Charges and amended charges,pursuant to Section 10 (b) of theAct, havingbeen filed in Case No. C-380;a petition,pursuant toSection 9(c) of the Act,having been.filed in Case No. R-599; theBoard, by Order duly made, having consolidated these cases for pur-poses of hearing;a hearing having been duly held before a TrialExaminer duly designated;the Intermediate Report of the said TrialExaminer having been issued and served upon the'parties;the Boardhaving issued a Decision and Direction of Election,'and Amendment.to Direction of Election2in Case No.R-599; a request for permissiontowithdraw its petition in Case No.R-599 having been filed byUnited Toy and Novelty Workers Local Industrial Union No. 538,.and the Board, on December 26, 1939, having given due notice that onJanuary 4,1940, or as soon thereafter as might be convenient,it wouldpermit the withdrawal of the said petition,unless sufficient cause to,the contrary should then appear, and no objections having been filed,with the Board,IT IS HEREBY ORDERED that the request of United Toy andNoveltyWorkers Local Industrial Union No. 538 for permission to. withdrawits petition in Case No. R-599 be,and it hereby is, granted,and that.Case No. R-599 be, and it hereby is, closed.17 N. L. R. B. 172.2 7 N. L.R. 13.179.19 N. L. R. B., No. 8.28